Citation Nr: 0431728	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, as secondary to a service-connected left knee 
disorder.

2.  Entitlement to an increased rating for status post total 
knee arthroplasty, left, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefit sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his  part.


REMAND

The veteran is seeking service connection for a right knee 
disorder, as secondary to a service-connected left knee 
disorder.  He is also seeking an increased disability rating 
higher than 30 percent for status post total knee 
arthroplasty, left.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review for the following reasons.  

With respect to the increased rating claim, the most recent 
VA examination of the knees was conducted in July 2003.  
However, the report of that examination does not contain 
appropriate findings necessary to assess the severity of the 
left knee symptomatology under the diagnostic criteria for 
evaluating the veteran's knee disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  

Further, at his August 2004 hearing before the undersigned, 
the veteran testified that his left knee symptoms had 
worsened in the previous year, and that he had last had 
treatment about a year before.  He testified indicating that 
he had not sought needed treatment since then because he had 
to wait until his wife recovered from a knee replacement she 
had.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Findings from clinical records obtained, and from an 
examination which takes into account records of prior medical 
treatment, may also have an impact on the decision with 
respect to the claim for service connection for a right knee 
disorder as secondary to a service-connected left knee 
disorder.  In this connection, the Board notes that recently, 
different VA examiners have provided opinions alternatively 
favorable and unfavorable to the veteran's claim that his 
right knee disability is etiologically related to his 
service-connected left knee disability.  An opinion taking 
into account any recent medical records, would be helpful.  

In view of the foregoing, the Board finds that after 
obtaining any additional records, a contemporaneous and 
thorough VA examination should be conducted to determine the 
current nature and severity of the veteran's service-
connected left knee disability, and to determine the nature 
and etiology of any right knee disorder.  Such examination 
and opinion would be instructive with regard to the 
appropriate disposition of the claims under appellate review.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see also, 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b)..  

2.  The RO should contact the veteran and 
remind him that he was to submit an 
opinion from Dr. Bassett..

3.  The veteran should be afforded a VA 
examination, by an examiner who has not 
previously examined him, to determine the 
current severity of his left knee 
disability, and the etiology of any right 
knee disability.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

A.  Regarding the right knee issue, after 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following question: If a 
right knee  disability is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, the service-connected 
left knee disability, left status post 
total knee arthroplasty.  In this 
connection the examiner should comment on 
conflicting opinions provided on this 
question, by examiners at the VA 
examinations in April 2001 (in an 
addendum), June 2002, and May 2003.

B.  Regarding the left knee issue, the 
examination of the left knee should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
knee and leg affected should be noted, as 
well as other pertinent findings.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.

The examiner is asked to render opinions 
as to: 
(a) whether the veteran has chronic 
residuals consisting of severe painful 
motion or weakness in the affected 
extremity; (b) whether the veteran has 
ankylosis of the left knee, and, if so, 
whether such ankylosis is favorable or 
unfavorable and in which position the 
knee is ankylosed, stated in degrees; (c) 
whether the veteran has any impairment of 
tibia and/or fibula, including nonunion 
with loose motion, requiring brace, or 
malunion, and if so, the severity of such 
findings; (d) whether there is any 
objective evidence of pain referable to 
the left knee, and (e) whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups. 

4.  After the development requested above 
has been completed to the extent 
possible, and any other deemed 
appropriate by the RO, the RO should 
again review the record, and readjudicate 
the claims on appeal. If a benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
(SSOC), to include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the December 
2003 SSOC, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




